MEMORANDUM**
Barbara Bartnof appeals pro se from the district court’s summary judgment for defendants in her 42 U.S.C. § 1983 action alleging that various individuals conspired to violate her constitutional rights. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Brewster v. Shasta County, 275 F.3d 803, 806 (9th Cir.2001), and we affirm.
The district court properly held that Bartnofs conclusory allegations that Los Angeles County investigator Ed Messinger conspired with others to obtain an improper search warrant failed to undermine the warrant’s validity and establish a constitutional violation. See Franks v. Delaware, 438 U.S. 154, 171-72, 98 S.Ct. 2674, 57 L.Ed.2d 667 (1978); see also Navarro v. Barthel, 952 F.2d 331, 332 (9th Cir.1991) (applying Franks to the civil rights context). Because Messinger did not violate a constitutional right, the district court properly concluded that he was entitled to qualified immunity. See Jackson v. City of Bremerton, 268 F.3d 646, 651 (9th Cir. 2001)
Contrary to Bartnofs contention, the district court properly concluded that her declarations did not raise a genuine issue of material fact as to whether the Los Angeles County District Attorneys’ Office engaged in a pattern and practice of seeking search warrants based on unsubstantiated and improbable information. See Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054, 1061 (9th Cir.2002) (holding no genuine issue of material fact where the only evidence presented is “uncorroborated and self-serving testimony”).
Bartnofs remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.